hDetailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Sep. 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent: US 10,839,545 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew Chavez on Jul. 27, 2022.

1.	(Currently Amended) 
A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a mobile device, cause themobile device to perform a method, comprising:
acquiring a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna; 
determining geometrical values of the pinna as output from a statistical model using input based on the plurality of images, the statistical model is trained on a dataset including a plurality of pinna geometries, wherein the statistical model determines the geometrical values by reducing a set of data points representative of the pinna; 
determining, based on the geometrical values, a head-related transfer function (HRTF) filter; and
producing three-dimensional sound using the HRTF filter. 

2.	(Currently Amended) 
The non-transitory computer readable medium of claim 1, 

9.	(Currently Amended) A method performed by a programmed processor of a mobile device, the method comprising:
acquiring a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna;
determining geometrical values of the pinna as output from a statistical model using input based on the plurality of images, the statistical model is trained on a dataset including a plurality of pinna geometries, wherein the statistical model determines the geometrical values by reducing a set of data points representative of the pinna; 
determining, based on the geometrical values, a head-related transfer function (HRTF) filter; and
producing three-dimensional sound using the HRTF filter.

10.	(Currently Amended) The method of claim 9, 

15.	(Currently Amended) 
A mobile device 
at least one processor configured to execute computer programs;
at least one memory configured to store computer programs and related data; and
at least one data communication interface configured to communicate with external data communication networks;
wherein the mobile device is configured to:
acquire a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna,
determine geometrical values of the pinna as output from a statistical model using input based on the plurality of images, the statistical model is trained on a dataset including a plurality of pinna geometries, wherein the statistical model determines the geometrical values by reducing a set of data points representative of the pinna; 
determine, based on the geometrical values, a head-related transfer function (HRTF) filter; and
produce three-dimensional sound using the HRTF filter.

16.	(Currently Amended) 
The mobile device of claim 15, 

17.	(Currently Amended) 
The mobile device of claim 16, wherein the mobile device is configured to instruct a user to move the mobile device such that the plurality of images are acquired at a plurality of different angles to cover the pinna.

27.	(Currently Amended) 
The mobile device of claim 15, wherein the geometrical values correspond to points of significance in the pinna.

28.	(Currently Amended) 
The mobile device 

29.	(Currently Amended) 
The mobile device .
Allowable Subject Matter
Claims 1 – 4, 8 – 11, 15 – 17 and 21 - 29 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer readable medium storing instructions that, when executed by one or more processors of a mobile device, cause the mobile device to perform a method, comprising: acquiring a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna; determining geometrical values of the pinna as output from a statistical model using input based on the plurality of images, the statistical model is trained on a dataset including a plurality of pinna geometries, wherein the statistical model determines the geometrical values by reducing a set of data points representative of the pinna; determining, based on the geometrical values, a head-related transfer function (HRTF) filter; and producing three-dimensional sound using the HRTF filter, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 9 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method performed by a programmed processor of a mobile device, the method comprising: acquiring a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna; determining geometrical values of the pinna as output from a statistical model using input based on the plurality of images, the statistical model is trained on a dataset including a plurality of pinna geometries, wherein the statistical model determines the geometrical values by reducing a set of data points representative of the pinna; determining, based on the geometrical values, a head-related transfer function (HRTF) filter; and producing three-dimensional sound using the HRTF filter, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 15 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a mobile device comprising: at least one processor configured to execute computer programs; at least one memory configured to store computer programs and related data; and at least one data communication interface configured to communicate with external data communication networks; wherein the mobile device is configured to: acquire a plurality of images of a pinna, wherein the plurality of images are acquired at different positions to cover the pinna,
determine geometrical values of the pinna as output from a statistical model using input based on the plurality of images, the statistical model is trained on a dataset including a plurality of pinna geometries, wherein the statistical model determines the geometrical values by reducing a set of data points representative of the pinna; determine, based on the geometrical values, a head-related transfer function (HRTF) filter; and produce three-dimensional sound using the HRTF filter, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642